Citation Nr: 0030021	
Decision Date: 11/16/00    Archive Date: 11/22/00

DOCKET NO.  97-25 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

The propriety of the initial 10 percent rating assigned for 
the veteran's service-connected osteochondritis dissecans of 
the right ankle from August 21, 1995, and the 20 percent 
rating assigned from March 1, 1998.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from October 1958 to November 
1962.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision by the Winston-Salem 
RO that granted service connection for osteochondritis 
dissecans of the right ankle and rated that disability as 
noncompensable effective August 21, 1995.  The veteran's 
notice of disagreement was received in March 1997.  A 
statement of the case was mailed to the veteran in June 1997.  
The veteran's substantive appeal was received in August 1997.  

In an April 1998 rating decision, the RO granted a 10 percent 
rating effective August 21, 1995, the effective date of 
service connection.  Thereafter, the RO the RO assigned a 
temporary total rating from August 8, 1997 until March 1, 
1998, when the 10 percent rating was reinstated.  However, in 
a June 1998 rating decision, the RO determined that a 20 
percent rating was warranted from March 1, 1998.  

Because the veteran disagreed with the initial rating 
assigned for his right ankle disability, the Board has 
characterized the issue as indicated on the front page of 
this decision.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In the recent Fenderson decision, the Court stated 
that, at the time of an initial rating, separate ratings can 
be assigned for separate periods of time based on the facts 
found-a practice known as "staged rating."  In this case, 
the RO effectively granted staged ratings, that is, a 10 
percent rating from August 21, 1995, and a 20 percent rating 
from March 1, 1998.  Furthermore, although an evaluation in 
excess of the initial 10 percent rating has been granted for 
one period, the veteran has not been granted the maximum 
available benefit.  Hence, his claim remains viable on 
appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 
Vet. App. 35, 38 (1993); 


REMAND

As noted above, the veteran's service-connected right ankle 
disability has been rated as 10 percent disabling from August 
21, 1995, and as 20 percent disabling from March 1, 1998.  
The veteran maintains that a higher rating is warranted from 
the date of service connection for his service-connected 
right ankle disability (excluding, of course, the period 
during which a temporary total rating for right ankle 
disability was granted from August 8, 1997 to March 1, 1998 
).   In correspondence of record and during his personal 
hearing in June 2000, the veteran indicated that his right 
ankle disability requires him to wear a brace that is built 
into his shoe and extends support up to his knee.  He 
indicated that he also uses a cane.  His wife indicated that 
he also uses a wheelchair during some family outings.  The 
veteran related that he needs his brace because the bones in 
his right ankle are chipping and otherwise deteriorating.  He 
has related that he experiences instability, has fallen in 
the past, and is basically unable to ambulate on uneven 
surfaces.  He stated that he takes pain medication daily and 
that his right ankle disability has become progressively 
worse and painful, particularly since his last June 1999 
medical examination.  In fact, he related that his VA 
physician indicated that fusing his right ankle bones was a 
possibility, but there was no guarantee for success.  The 
veteran further stated that he receives regular medical care 
for his right ankle disability from the Durham VA Medical 
Center (VAMC) was scheduled for an upcoming appointment 
following the date of his personal hearing.  He also related 
that he is receiving disability compensation from the Social 
Security Administration.  The veteran and his representative 
note that his right ankle disability is currently rated as 20 
percent disabling under Diagnostic Code 5271, but assert that 
his disability level more nearly approximates the 40 percent 
rating available under Diagnostic Code 5270.  In addition, 
the veteran and his representative also maintain that the 
veteran's right ankle disability prohibits him from working.  

The Board notes that in Bell v. Derwinski, 2 Vet. App. 611 
(1992) (per curiam order), the Court of held that VA has 
constructive notice of VA-generated documents that could 
"reasonably" be expected to be part of the record and that 
such documents are thus constructively part of the record 
before the VA even where they were not actually before the 
adjudicating body.  The Board concludes that all the VA 
records from the Durham VAMC, which are not currently in the 
claims file should be obtained.

Additionally, the veteran indicated that he is receiving 
disability compensation from the Social Security 
Administration.  In Roberts v. Derwinski, 2 Vet. App. 387 
(1992), the Court stated that the documents from the Social 
Security Administration pertaining to the veteran's receipt 
of Social Security should be considered.  Thus, the RO should 
obtain all the documentation pertaining to any claim of the 
veteran for Social Security benefits and associate them with 
the claims folder for review.

In addition, the Court has held that where the veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is inadequate to evaluate the current 
state of the condition, VA must provide a new examination.  
See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle, 2 Vet. App. at 632.  Such is the veteran's 
contention in this case.  Moreover, the directives of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) may be applicable since the 
veteran is seeking a higher rating based on the limitation of 
motion (or ankylosis of) his right ankle.  The Board notes 
that, when evaluating musculoskeletal disabilities, VA may, 
in addition to applying schedular criteria, consider granting 
a higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 
204-7.  Hence, clinical findings in this regard are needed, 
and the RO should consider these factors in adjudicating 
whether a higher evaluation is warranted at any stage since 
the grant of service connection for the right ankle 
disability.  

As a final matter, the Board notes that in August 1998, 
during the pendency of the appeal, the RO denied entitlement 
to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).  
In December 1999, a notice of disagreement was received.  In 
January 2000, a statement of the case was issued.  At the 
time of the veteran's June 2000 videoconference hearing, the 
veteran testified only as to the right ankle issue, as an 
appeal on the TDIU issue had not (and has not since) been 
perfected.  However, given the veteran's assertions that the 
primary cause of his unemployability is his right ankle 
condition, the Board finds that the two issues are 
inextricably intertwined.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  Hence, on remand, the RO should 
consider the two issues together.  The Board emphasizes, 
however, that it does not currently have jurisdiction over 
the TDIU issue and will be able to consider it only if the 
veteran timely perfects an appeal of that issue. 

The Board emphasizes that the law requires full compliance 
with all orders in this remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Although the instructions in this remand 
should be carried out in a logical chronological sequence, no 
instruction in this remand may be given a lower order of 
priority in terms of the necessity of carrying out the 
instructions completely.

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should obtain and associate 
with the claims file copies of all 
outstanding pertinent medical records of 
the veteran's treatment at the Durham 
VAMC, and any other source identified by 
the veteran.  If any of the requested 
records are not available, or the search 
for any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file.

2.  The RO should contact the Social 
Security Administration and request all 
pertinent documentation pertaining to any 
claim of Social Security by the veteran 
including any medical records that Social 
Security has regarding the veteran.  
These records should be associated with 
the claims file.

3.  After associating with the claims 
file all outstanding records of medical 
treatment to include those from the 
Durham VA facility and the Social 
Security Administration, the veteran 
should be afforded a VA orthopedic 
examination to determine the nature and 
extent of the veteran's right ankle 
disability.  The entire claims file, to 
include a complete copy of this REMAND, 
should be made available to, and be 
reviewed by, the examiner.  

The examiner should conduct all indicated 
x-rays and laboratory tests, and should 
perform range of motion testing to 
include testing of dorsiflexion and 
plantar flexion.  Furthermore, all 
clinical findings should be reported in 
detail.  He/she should indicate whether 
the right ankle exhibits weakened 
movement, excess fatigability, or 
incoordination attributable to the 
service-connected disability and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should specifically state if the 
veteran has ankylosis of the right ankle 
or the functional equivalent thereof.  
The examiner should also express an 
opinion as to whether pain could 
significantly limit functional ability 
during flare-ups or when the right ankle 
is used repeatedly.  This should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
Finally, the examiner should indicate 
what restrictions, if any, the veteran's 
disability places upon his ability to 
obtain or retain substantially gainful 
employment, expressing an opinion as to 
whether the veteran is, in fact, rendered 
unemployable due to service-connected 
right ankle disability.  

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached should 
be set forth in a typewritten report.  
That report should be associated with the 
claims file.  .

4.  The RO should readjudicate the issue 
of whether the veteran is entitled to a 
higher rating for his service-connected 
right ankle disability at any stage since 
the grant of service connection for the 
disorder, in light of all pertinent 
evidence and legal authority, to 
specifically include the Fenderson 
decision and other authority cited to 
herein.  The RO must consider functional 
loss due to pain and other factors, 
consistent with the DeLuca decision, and 
address the applicability of alternate 
diagnostic codes for evaluating the 
veteran's disability, to include 
Diagnostic Code 5270, pursuant to which 
ankylosis is evaluated.  If any action 
taken is adverse to the veteran, he and 
his representative must be furnished an 
appropriate supplemental statement of the 
case and be given the applicable time 
period for response thereto before the 
claim is returned to the Board.

5.  The RO should readjudicate the 
veteran's claim of entitlement to a total 
disability rating for compensation based 
on individual unemployability.  If the 
action taken is adverse to the veteran, 
he and his representative must be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable time for response thereto.  
The veteran and his representative are 
hereby reminded that appellate 
jurisdiction of this issue may be 
obtained only if a timely substantive 
appeal is filed.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



